~-~-
           {
          ;:·'
          ,,
        . ;·     ;_,·,




                                  ·, ...




        _____\JLLJ_~ou_~ l~ec;e .£e>WM~. e.d:
          -~~lLesi ~-~~-e.-eeeZ"£ilL'j~-d_¥fud_JM                               .
          ----'--~-=--h~ p•r-o t--e9lec/_ fJ$,_JJDOI:'I_-~--I-ossJJo_L-e-1'---------. .
            -¥0-uv    1111L-e_tlAAtf__f!.QJ1m/eca_l/dt114-,t!-1-~-J-S-----
          -rtlc~S-!2('~/(a_l-~a_eJ_a;{_e/£_ _ __
        ---~----~~--.                      _______j;;_44LL--lfau___ _
       _______--==-' Sl~c£;;_¥,--­
                         ~--··
                              -----~       .
                                                       _- __ ·. ·~. ~~--=-
                                                    -----~\~---------------------------·-· ..




                               .~\Ler__loe~
                                               ..




                         __
•   i   ,,
  .    .,




            ~~J-)M_#-:~~dd£ .
==iJZSl:~:th-fefM-~-~-;R__
-V"~:                                       f:t:~~-
---------~-                                                                      '

~~~-~-~--                                                      ~-




              - - - --··      -----~-~--------   · - - - -          ·-


---;---------·-------------·---------------------------------~---·------------
'   '




        ;r
                                        W296-81587-98-HC

Ex parte Mark Eugene Engle                               §    In the
                                                         §
                                                         §    296th Judicial District Court
                                                         §
                                                         §    of Collin County, Texas

           Response to Application for Writ of Habeas Corpus

      The State of Texas files this Response to Application for Writ of

Habeas Corpus:


                                                         1.

      Mark Eugene Engle (Applicant) pleaded guilty to delivery of a

controlled substance in penalty group 1, in an amount of more than 4 grams

but less than 200 grams. Pursuant to the plea bargain agreement, the trial

court sentenced Applicant to twenty-five years' confinement.

                                                         2.

      Applicant did not appeal his conviction.


                                                         3.

      On June 22, 2015, the Clerk served the State with the instant writ

application.



               20Hi JUN 30 PM 2: 25                      1
               ANDREA STROH THOHPSON
                         DISTRICT CLERK
                 C~,. ' "OUNTY.,JEXAS.
               !lY·  ~
                          _ --· .:::t;:':r-;-r-. .   .
                                         :T.H:-PUT.Y··
                                      4.

      In a sole ground for relief, Applicant alleges that he was denied due

process when the trial court assessed court costs without first determining

whether he had the financial resources to pay those costs.


                                      5.

                               A. Court Costs


      In his sole ground for relief, Applicant alleges that the trial court

should have determined whether he had the financial resources to pay court

costs before being ordering him to pay costs. Court cost complaints are not

"the proper subject of a statutorily governed post-conviction application for

writ of habeas corpus." Ex parte Knight, 401 S.W.3d 60, 66 (Tex. Crim.

App. 2013). Applicant's sole ground for relief should be dismissed. See id.




                                      2
Respectfully submitted,

Greg Willis
Criminal District Attorney




                  phy
                  District Attorney

2100 Bloomdale Rd., Ste. 200
McKinney, Texas 75071
(972) 548-4323
(214) 491-4860 fax




3
.-

                              Certificate of Service

          A copy of the foregoing document has been served on Applicant,

     Mark Eugene Engle, TDCJ # 1958430, Connally Unit, 899 FM 632,

     Kenedy, TX 78119, on June 30, 2015.




                                        4
                            W296-81587-98-HC

Ex parte MarkEugene Engle             §      In the
                                      §
                                      §      296th Judicial District Court
                                      §
                                      §      of Collin County, Texas

                                   Order

      The Court, having reviewed Applicant's Application for Writ of

Habeas Corpus and the State's Response, FINDS that:

   1) Applicant's sole ground for relief complains of court costs assessed;

   2) Court cost complaints are not the proper subject of a statutorily

      governed post-conviction application for writ of habeas corpus.

Accordingly, this Court recommends that the Court of Criminal Appeals
DISMISS Applicant's Application.

IT IS ORDERED that the Clerk of this Court shall send copies of the Order
to: (1) the Court of Criminal Appeals; (2) Applicant, Mark Eugene Engle,
TDCJ # 1958430, Connally Unit, 899 FM 632, Kenedy, TX 78119; and (3)
the Appellate Division of the Collin County Criminal District Attorney's
Office.

IT IS FURTHER ORDERED that the District Clerk shall immediately
transmit to the Court of Criminal Appeals a copy of Applicant's Application,
the State's Response, and this Order.




                                      1
SIGNED this _ _ day of _ _ _, 2015.




JUDGE PRESIDING




         2
     -' I   1

 ·\: .•
;;




                                                  W296-81588-98-HC

                Ex parte Mark Eugene Engle                    §    In the
                                                              §
                                                              §    296th Judicial District Court
                                                              §
                                                              §    of Collin County, Texas

                           Response to Application for Writ of Habeas Corpus

                      The State of Texas files this Response to Application for Writ of

                Habeas Corpus:


                                                              1.

                      Mark Eugene Engle (Applicant) pleaded guilty to delivery of a

                controlled substance in penalty group 1, in an amount of more than 4 grams

                but less than 200 grams. Pursuant to the plea bargain agreement, the trial

                court sentenced Applicant to twenty-five years' confinement.

                                                              2.

                      Applicant did not appeal his conviction.


                                                              3.

                      On June 22, 2015, the Clerk served the State with the instant writ

                application.



                                                              1
                               2015 JUN 30 PH 2,: 21+
                                    ANDREA STROH THQJ"'?SON
                                        DISTRICT CLERK
                               ·.    CO~HY.,~~XAS
                               ,B:Y.~~I{fjf-·~· ..,~PUTY
                                      4.

      In a sole ground for relief, Applicant alleges that he was denied due

process when the trial court assessed court costs without first determining

whether he had the financial resources to pay those costs.


                                      5.

                              A. Court Costs


      In his sole ground for relief, Applicant alleges that the trial court

should have determined whether he had the financial resources to pay court

costs before being ordering him to pay costs. Court cost complaints are not

"the proper subject of a statutorily governed post-conviction application for

writ of habeas corpus." Ex parte Knight, 401 S.W.3d 60, 66 (Tex. Crim.

App. 2013). Applicant's sole ground for relief should be dismissed. See id.




                                      2
Respectfully submitted,

Greg Willis
Criminal District Attorney




             lo Murphy
Assista    riminal District Attorney
SBT #24041545
2100 Bloomdale Rd., Ste. 200
McKinney, Texas 75071
(972) 548-4323
(214) 491-4860 fax




3
                         Certificate of Service

     A copy of the foregoing document has been served on Applicant,

Mark Eugene Engle, TDCJ # 1958430, Connally Unit, 899 FM 632,

Kenedy, TX 78119, on June 30, 2015.




                                   4
                            W296-81588-98-HC

Ex parte Mark Eugene Engle            §      In the
                                      §
                                      §      296th Judicial District Court
                                      §
                                      §      of Collin County, Texas

                                   Order

      The Court, having reviewed Applicant's Application for Writ of

Habeas Corpus and the State's Response, FINDS that:

   1) Applicant's sole ground for relief complains of court costs assessed;

   2) Court cost complaints are not the proper subject of a statutorily

      governed post-conviction application for writ of habeas corpus.

Accordingly, this Court recommends that the Court of Criminal Appeals
DISMISS Applicant's Application.

IT IS ORDERED that the Clerk of this Court shall send copies of the Order
to: (1) the Court of Criminal Appeals; (2) Applicant, Mark Eugene Engle,
TDCJ # 1958430, Connally Unit, 899 FM 632, Kenedy, TX 78119; and (3)
the Appellate Division of the Collin County Criminal District Attorney's
Office.

IT IS FURTHER ORDERED that the District Clerk shall immediately
transmit to the Court of Criminal Appeals a copy of Applicant's Application,
the State's Response, and this Order.




                                      1
..



     SIGNED this - - day of - - -, 2015.




     JUDGE PRESIDING




              2